DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant has argued that the prior art of Scurtescu/Brawn fails to teach the new limitation of the communication module reading treatment information where the information comprises “a location of a treatment zone where tooth movement is desired”, however this is a broader phrase than the language in the previous claims and it only requires the prior art to have a structure that includes any type of information, such as whether an orthodontic appliance is present, thus the zone of the appliance would include movement is desired, or not, no appliance thus no desired zone of the appliance for movement,  that the communication device can communicate with to be met and as such the cited prior art of Brawn does provide for such a limitation as clarified in the following rejection. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the information is interpreted for treatment zones, the language is only for a zone and thus is provided for by the entire jaw or area of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “external control means for controlling the ultrasound” in claims 16 and 37 is being interpreted as means plus function and a review of the specification finds that the means is disclosed as an “external electronic controller” on page 11 lines 3-4 and page 12 lines 1-5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, 16, 20, 22, 26, 28-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Scurtescu et al. (US 2013/0040264) in view of Brawn et al. (US 2015/0140502). 
Regarding claims 10, 16, 22, and 37, Scurtescu discloses a system with an intra-oral dental attachment for orthodontic treatment and used with an orthodontic appliance selected from orthodontic aligners and wire braces (Fig. 5e attachment element 25, ortho-appliance 58, Fig. 5c attachment element 25 and braces 56), the appliances including a body configured to move at least one tooth (paragraph [0076] all disclosing the braces apply orthodontic forces similar to the aligners), the bodies having some treatment information in them (their physical location on specific teeth being a form of information that they are to treat teeth in a particular way, braces and aligners having in them their structure, location, and presence and such information would only be at the tooth crown level as they are both only located on the tooth crowns), and the intra-oral dental attachment comprising:  at least one flexible array of cooperative ultrasound transducers (Fig. 4A and 4B elements 23 and 24) for emitting ultrasound (Abstract, lines 1-3);
an external communication module in communication with the attachment (Fig. 12A element 2 described as an external controller with a user interface with push button in communication with the attachment via element 5, Paragraphs [0163] all), to read treatment information,
and  a processing unit in communication with the communication module and the at least one flexible array (Fig. 2 element 7)
the treatment information comprising a location of a treatment zone where tooth movement is desired (paragraph “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” such as in paragraph [0169] all, the information of the zone for treatment being the physical presence of the device which can treat the whole jaw zone as if no device where present then no zone of treatment, i.e. The jaw with teeth, would be present, but the presence of the device provides information that the zone of treatment of the jaw is provided). The device is designed to be used with the aligner (Fig. 5E element 58) or braces (Fig. 5c element 56) and is fully capable of receiving information from a dental professional based on the optimal treatment based on the aligner/braces that the patient is wearing;  the least one ultrasound transducer of the flexible array (Fig. 4A — 4D elements 23 and 24) configured to selectively be activated to emit ultrasound from the flexible array of cooperative ultrasound transducers to the dental area treatment zone that is proximate at least one tooth pursuant to the treatment information by control via the processing unit ,(Fig. 5A and “The use of ultrasonic dental system 1 and eliminate the need for temporary anchorage devices for orthodontic tooth movement and space closure as it selectively accelerate only the teeth of interest and not the anchorage teeth”, paragraph [0170] all) and external controlling means, described as the user interface on the external controller for controlling the ultrasound, the external controlling means being in communication with the dental attachment (paragraph [0061] all), and the at least one ultrasound transducer of the array emits the ultrasound at tooth root level (Fig. 5a-f emitted ultra sound element 32 is emitted at tooth root level).
Scurtescu discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the communication module reads the treatment information from in or on the orthodontic appliance at tooth crown level.
However, Brawn discloses an oral attachment for orthodontic treatment with use with an orthodontic appliance (Par. [0244] all) with a communication module that reads treatment information from on or in the orthodontic appliance where the treatment information comprises a location of a treatment zone where tooth movement is desired  and a light emitter that is configured to selectively emit light to a dental area proximate at least one tooth at a tooth root level pursuant to the treatment information (paragraph [0587] all disclosing the attachment reads the appliance number from either on or in the appliance of either braces or an aligner, each of which being only devices that are on tooth crown levels, and the appliance number is associated with a location of a treatment zone where there is desired tooth movement information as per paragraph [0240]-[0241] disclosing that the communication module reads the sequence number of the appliance and that device would know that given the first sequence number to emit light based on the location of a treatment zone of the mouth at an initial position of teeth that are being moved and then the communication module would read information of the desired movement information for the second appliance to emit light based on that appliance being a location of a treatment zone of a mouth and based on teeth desired to move to a second position associated with the second appliance, paragraph [0473] all disclosing the different treatment stages correspond to different desired movements, fast, slow, etc. and that different appliances would be for different desired movements and the identifying by rfid would transmit such information to the attachment which would adjust its radiation output based on that transmitted and received treatment movement information, with Figs. 4, 5, 18b, etc. showing the light emitted is only at the tooth root level, paragraph [0106] and [0124] all disclosing the panels being only near root area as it is only the bone around the tooth roots that needs the stimulation to increase movement). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the attachment communication module that would read treatment information from on/in the orthodontic appliance at a tooth crown level as taught by Brawn into the attachment and communication module as taught by Scurtescu for the purpose of providing a device where the attachment device would be able to automatically emit appropriate treatment to an appliance and teeth based on the desired movement of teeth for the treatment stage of the associated appliance that is only on the teeth crowns as taught by Brawn (paragraph [0241] lines 3-15, paragraph [0473] all disclosing the transmission of desired treatment information to cause the attachment to emit a specific radiation based on the desired treatment information of movement information would provide for better results when treatment therapy corresponds the type of movement, rapid movement type treatment or no movement type treatment, the location of the treatment zone being the mouth that is present in the devices and appliances as if no appliance was present there would thus not be a desired zone of location information).
Regarding claims 14, 20, 26, 28-33, 35, and 36 Scurtescu/Brawn as combined above discloses all of the elements of the claimed invention, however Scurtescu is silent regarding the communication module being is selected from: a radio-frequency identification (RFID), a code reader being a camera or barcode reader, at least  one sensor or switch for reading material properties (paragraph [0180] lines , or at least one sensor for reading optical properties where the communication module further includes the sensor including least one or an array of photodiodes and a light emitter being LEDs.
 However Brawn further teaches that the communication module can be a radio-frequency identification (“RFID”) transponder and RFID reader in at least one of an intra-oral housing,  or sensor being an optical bar code reader configured to read an optical bar code of the orthodontic appliance (paragraph [0587] all), and that the communication module includes at least one sensor for reading material properties being an array of photodiode photodetectors and LEDs for reading optical properties (paragraph [0179] lines 1-32 disclosing the detection of the desired movement information, such as a  “yes” that movement should occur when reading a compliance or a “no” that movement is not occurring when no compliance is occurring, paragraph [0131] lines 1-3 generally disclosing the emitters are LEDs, paragraph [0342] lines 20-26 generally disclosing the detection of light by diodes, paragraph [0587] lines 26-28 disclosing reading material properties, optical properties are a material property), 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate any of the communication module being RFID or a scannable code sensor being a barcode reader, or an material properties change sensor, such as optical properties, included in the communication module that is an array of photodiodes along with a light emitter being LEDs as taught by Brawn into the communication module as taught by Scurtescu/Brawn for the purpose of providing a device where the treatment of the attachment or system would be able to be based on the particular stage of treatment movement desired and only when the information for desired movement information to activate or not is received by the attachment/system from an appliance,  as taught by Brawn (paragraph [0587] lines 1-18).
Claims 15,  21, and 27 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scurtescu et al. (US 2013/0040264) in view of Brawn et al. (US 2015/0140502) in view of Hilscher et al. (US 2002/0129454).
Regarding claims 15, 21,  and 27, Scurtescu/Brawn as combined above discloses all of the elements of the claimed invention but fails to explicitly disclose where the sensor for reading material properties is for an array of magnetic sensors in place of optical or RFID properties, though radio frequencies are electromagnetic radiation.
However Hilscher discloses an oral dental device having a control device (element 1 in all figures) that communicates with various interchangeable dental appliances that would require different outputs form the control device (all figures element 2), where the control device has a communication module that receives treatment information from the dental appliance for the control device to operate differently based on the properties of the difference appliances (paragraph [0039] all) where that communication model is discloses as any of an array of magnetic sensors which read magnetic material properties (paragraph [0079] all, Fig 4 element 6 reading magnetic material of 7/8), electromagnetic frequency readers (Fig. 5/6 elements 5/9, paragraph [0082], ) optical property sensors with light emitters (Figs. 9-12 paragraph [0085] all), color properties sensors (paragraphs [0087]- [0088]), physical contact sensors (Figs. 15-17), radio signal sensors (Figs. 18-20, paragraph [0090]), dielectric/capacitor sensors which are a form of electromagnetic material property changes (Fig. 21, paragraph [0091]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the communication module to have a sensor for material properties be an array of magnetic sensors or embedded magnetic changing properties as taught by Hilscher into the communication module as taught by Scurtescu/Brawn for the purpose of providing a sensor which would provide for a sensor which would be able to provide for determination of different treatments for different users and which would provide for a sensor that would be passive to reduce power usage as taught by Hilscher (paragraph [026] lines 30-32, paragraph [0011] lines 22-27).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	10/13/2022/EDWARD MORAN/Primary Examiner, Art Unit 3772